PER CURIAM.
Appellant challenges the admissibility of a confession made within 20 minutes after he was taken into police custody and makes other contentions which were not preserved for review by timely objection.
Our review of the record in light of the contentions on the merits satisfies us that there was no error warranting reversal.
For the reasons set forth in the case Tatum v. United States, 1962, 114 U.S. App.D.C.-, 310 F.2d 854, we remand the case to the District Court for resen-tencing pursuant to that opinion.
Sentence set aside and case remanded for resentencing.